DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Species A1 in the reply filed on May 13, 2022, is acknowledged. 
Claims 24-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 13, 2022. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over a publication to Miller, et al. entitled “Epitaxial -Ga2O3 and -(AlxGa1-x)2O3/-Ga2O3 heterostructures growth for power electronics,” IEEE Trans. on Semicond. Mfg., Vol. 31, No. 4, pp. 467-73 (2018) (“Miller”) in view of U.S. Patent Appl. Publ. No. 2018/0108525 to Zhao, et al. (“Zhao”). 
Regarding claim 1, Miller teaches a method of forming an Al-Ga containing film (see, e.g., the Abstract, Figs. 1-11, and entire reference) comprising:
a) exposing a substrate comprising a -Ga2O3 to a vapor phase comprising an aluminum precursor, a gallium precursor, and/or oxygen precursor (see, e.g., Figs. 9-11 and Section IV at pp. 470-72 which teach exposing a -Ga2O3 substrate to metalorganic precursors such as TMAl and TEGa and oxygen); and
b) forming a -(AlxGa1-x)2O3 thin film by a chemical vapor deposition at predetermined conditions, wherein x is 0.01≤x≤0.7; and wherein the -(AlxGa1-x)2O3 thin film is an epitaxial film (see, e.g., Figs. 9-11 and Section IV at pp. 470-72 which teach the growth of an epitaxial -(AlxGa1-x)2O3 thin film with an Al content of up to x = 0.21 by CVD under predetermined conditions).
Miller does not explicitly teach that the -Ga2O3 substrate has a (100) orientation.  However, in Figs. 1-4 and ¶¶[0030]-[0073] as well as elsewhere throughout the entire reference Zhao teaches an analogous method for the epitaxial growth of ultra-wide bandgap oxide semiconductors on -Ga2O3 substrates by chemical vapor deposition from metalorganic precursors such as TMGa or TEGa and oxygen.  In ¶[0010] and ¶[0017] Zhao specifically teaches that the ultrawide bandgap oxide semiconductor may be comprised of aluminum gallium oxide (i.e., (AlxGa1-x)2O3) and in ¶[0015], ¶[0033], and claim 6 Zhao specifically teaches that the substrate may be a native (100) Ga2O3 substrate.  Thus, a person of ordinary skill in the art would look to the teachings of Zhao and would readily recognize that the -(AlxGa1-x)2O3 thin film formed in the method of Miller may be epitaxially grown on a -Ga2O3 substrate having a (100) orientation with the motivation for doing so being to benefit from the availability of native -Ga2O3(100) substrates and to produce a -(AlxGa1-x)2O3 thin film having the desired bandgap, crystal structure, and strain.  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 2, Miller teaches that the predetermined conditions comprise a temperature from about 750 °C to about 1,000 °C (see, e.g., the paragraph spanning pp. 467-68 of the Introduction section which teaches that the optimized growth conditions include a substrate temperature of 800 °C).
Regarding claim 3, Miller teaches that the predetermined conditions comprise a pressure from about 1 torr to about 600 torr (see, e.g., the paragraph spanning pp. 467-68 of the Introduction section which teaches that the optimized growth conditions include a pressure of 20 Torr).
Regarding claim 4, Miller and Zhao do not explicitly teach that the predetermined conditions comprise a growth rate from about 2 nm/min to about 15 nm/min.  However, in Fig. 1 and Section II at p. 468 Miller teaches that the growth rate is dependent on the growth conditions and is directly proportional to the precursor flow rate and varies from approximately 5 to 10 m/h (i.e., 83.3 to 166.7 nm/min) as the TMGa flow rate is increased from approximately 55 to 110 mol/min.  In this regard a growth rate of 2 to 15 nm/min is equivalent to 0.12 to 0.9 m/h which may be achieved by extrapolating the TMGa flow rate on the horizontal axis in Fig. 1 downwards and to the left to a value which corresponds to the desired growth rate on the vertical axis.  Since the growth rate influences the crystalline quality of the resulting film and determines the amount of time required to achieve a targeted thickness it is considered to be a result-effective variable, i.e., a variable which achieves a recognized result.  See, e.g., In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See also MPEP 2144.05(II)(B).  It therefore would have been within the capabilities of an ordinary artisan to utilize routine experimentation to determine the optimal precursor flow rates and growth condition necessary to produce the desired growth rate, including within the claimed range of 2 to 15 nm/min with the motivation for doing so being to produce a -(AlxGa1-x)2O3 thin film having the desired materials properties and thickness for a given growth duration. 
Regarding claim 5, Miller and Zhao do not explicitly teach that a molar flow rate of the aluminum precursor is from about 2 % to about 50 % based on a total molar flow rate of aluminum and gallium precursors.  However, in Figs. 9-11 and Section IV at pp. 470-72 Miller teaches the growth of a -(AlxGa1-x)2O3 thin film with an Al content of from approximately x = 0.11 to 0.21.  Thus, in order to obtain the targeted Al concentration of x = 0.11 to 0.21 (i.e., 11 to 21%) the molar flow rate of the aluminum precursor must be a corresponding percentage of the total flow rate of the aluminum and gallium precursors.  Thus, in order to obtain x = 0.11 to 0.21, a person of ordinary skill in the art would be motivated to utilize a molar flow rate of the aluminum precursor that is in the range of 11 to 21% of the total molar flow rate and would utilize routine experimentation to optimize the flow ratio such that the desired amount of Al in the -(AlxGa1-x)2O3 thin film is obtained.  
Regarding claim 6, Miller teaches that the -(AlxGa1-x)2O3 thin film comprises a substantially uniform Al composition distribution throughout a thin film thickness (see, e.g., Figs. 9-11 and Section IV at pp. 470-72 which teach exposing the -Ga2O3 substrate to metalorganic precursors such as TMAl and TEGa and oxygen under predetermined growth conditions for the duration of film growth such as 20 Torr pressure, 500 sccm of O2, a fixed temperature of 800 °C, and a fixed ratio of Al and Ga precursor gases which will necessarily produce a thin film having a substantially uniform Al composition throughout the film thickness; alternatively, since the method of Miller and Zhao performs each and every step of the claimed method it must necessarily produce the same results, namely an uniform Al composition throughout the film thickness).  
Regarding claim 7, Miller and Zhao teach that the -(AlxGa1-x)2O3 thin film is a single phase (100) film or a single phase (-201) film, respectively (See, e.g., Figs. 9-11 and Section IV at pp. 470-72 which teach the growth of a strained -(AlxGa1-x)2O3 thin film on the -Ga2O3 substrate which necessarily means that it is a single phase.  Additionally, as noted supra with respect to the rejection of claim 1, in ¶[0010] and ¶[0017] Zhao specifically teaches that the ultrawide bandgap oxide semiconductor may be comprised of aluminum gallium oxide (i.e., (AlxGa1-x)2O3) and in ¶[0015], ¶[0033], and claim 6 Zhao specifically teaches that the substrate may be a native (100) Ga2O3 substrate.  Alternatively, since the combination of Miller and Zhao teach each and every step of the claimed process it must necessarily produce the same results, namely a single phase (100) film.  It is axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages.  Mere recitation of a newly discovered function or property, that is inherently possessed by things in the prior art does not cause a claim drawn to these things to distinguish over the prior art.  Therefore, a single phase (100) film, if not clearly envisaged, would be reasonably expected by the skilled artisan.  See Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984)).  
Regarding claim 8, Miller and Zhao do not explicitly teach that the -(AlxGa1-x)2O3 thin film exhibits an RMS roughness of about 0.5 nm to less than about 15 nm, and wherein the RMS roughness decreases with an increase in x.  However, since the method of Miller and Zhao performs each and every step of the claimed process it must necessarily produce the same results, namely an RMS roughness of 0.5 to 15 nm which decreases with increasing x.  It is axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages.  Mere recitation of a newly discovered function or property, that is inherently possessed by things in the prior art does not cause a claim drawn to these things to distinguish over the prior art.  Therefore, an RMS roughness of 0.5 to 15 nm which decreases with an increase in x, if not clearly envisaged, would be reasonably expected by the skilled artisan.  See Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).  This is further exemplified by Fig. 3 and Section III on homoepitaxial -Ga2O3 thin film growth at pp. 468-470 which shows AFM images of the surface of undoped and doped -Ga2O3 thin films produced by MOCVD using growth rates of 0.5 to 4.0 m/h yields an RMS roughness of 0.28 to 0.42 nm.  Miller further teaches that the surface roughness is influenced by the growth rate with a higher growth rate producing an increase in surface roughness.  In this regard it would have been within the capabilities of an ordinary artisan to utilize routine optimization to determine the optimal growth rate necessary to produce a -(AlxGa1-x)2O3 thin film at the desired throughput while maintaining the RMS surface roughness required for a particular application, including within the claimed range of 0.5 to 15 nm.  
Regarding claim 9, Miller teaches that the -(AlxGa1-x)2O3 thin film comprises one or more impurities comprising carbon in an amount from about 1015 to about 1019/cm3 and/or hydrogen (see, e.g., Figs. 9-11 and Section IV at pp. 470-72 which teach the use of metalorganic precursors such as TMAl and TEGa, which both include atomic carbon and hydrogen which will necessarily be incorporated into the deposited -(AlxGa1-x)2O3 film as an impurity even if only by an infinitesimally small amount). 
Regarding claim 10, Miller and Zhao do not explicitly teach doping the -(AlxGa1-x)2O3 thin film with one or more elements selected from Group IV.  However, in Figs. 5-6 and Section III on homoepitaxial -Ga2O3 thin film growth at pp. 468-70 Miller teaches that homoepitaxial -Ga2O3 thin films may be doped with a Group IV element such as Si.  Thus, a person of ordinary skill in the art would be motivated to utilize Si as a dopant in the -(AlxGa1-x)2O3 thin film produced according to the method of Miller and Zhao as part of a process for forming electronic devices thereupon.  
Regarding claim 11, Miller does not explicitly teach that the one or more elements comprises Si in an amount from about 1014 to less than about 1021/cm3.  However, as noted supra with respect to the rejection of claim 10, in Figs. 5-6 and Section III on homoepitaxial -Ga2O3 thin film growth at pp. 468-70 Miller teaches that homoepitaxial -Ga2O3 thin films may be doped with a Group IV element such as Si and that the dopant concentration is in the range of 1-2×1017 cm-3.  Thus, a person of ordinary skill in the art would be motivated to utilize Si as a dopant at a concentration of 1-2×1017 cm-3 in the -(AlxGa1-x)2O3 thin film produced according to the method of Miller and Zhao as part of a process for forming electronic devices thereupon.  
Regarding claim 12, Miller teaches that the aluminum precursor comprises trimethylaluminum, triethylaluminium, or a combination thereof; and/or the gallium precursor comprises triethylgallium, trimethylgallium, or a combination thereof (see, e.g., Figs. 9-11 and Section IV at pp. 470-72 which teach the use of metalorganic precursors such as TMAl and TEGa).
Regarding claim 13, Miller teaches that the chemical vapor deposition comprises a metalorganic vapor deposition, a hydride vapor phase epitaxy, a low-pressure chemical vapor deposition, or any combination thereof (see, e.g., Figs. 9-11 and Section IV at pp. 470-72 which teach the growth of an epitaxial -(AlxGa1-x)2O3 thin film with an Al content of up to x = 0.21 by metalorganic chemical vapor deposition).
Regarding claim 14, Miller teaches a method of forming an Al-Ga containing semiconductor device (see, e.g., the Abstract, Figs. 1-11, and entire reference) comprising:
forming a superlattice on a substrate, wherein the superlattice comprises a plurality of stacked groups of thin film layers (see, e.g., Figs. 9-11 and Section IV at pp. 470-72, including specifically Table II and Fig. 10 which teach forming a superlattice comprised of a plurality of thin film layers),
wherein each group of the plurality of stacked groups comprises a -(AlxGa1-x)2O3 thin layer disposed on a -Ga2O3 thin film layer and wherein Al concentration in each group is the same or different and wherein x is 0.01≤x≤0.7 (see, e.g., Table II, Fig. 10, and p. 472 which teach that the plurality of stacked groups comprise a -(AlxGa1-x)2O3 thin film layer with x = 0.21 on a -Ga2O3 thin film layer) ;
wherein the -(AlxGa1-x)2O3 thin film layer present in each group has a thickness from greater than 0 nm and to about 30 nm (see, e.g., Table II, Fig. 10, and p. 472 which teach that the -(AlxGa1-x)2O3 thin layer has a thickness of 5 nm);
wherein the -Ga2O3 thin film layer present in each group has a thickness from greater than 0 nm and to about 30 nm (see, e.g., Table II, Fig. 10, and p. 472 which teach that the -Ga2O3 thin film layer has a thickness of 10 nm); and
wherein a first group of the plurality of stacked groups of the thin layers is formed by a sequential chemical vapor deposition on the substrate at predetermined conditions; and wherein each following group of the plurality of stacked groups is deposited by a chemical vapor deposition on the preceding group at the predetermined conditions (see, e.g., Table II, Fig. 10, and p. 472 as well as elsewhere throughout the entire reference which teach that the -(AlxGa1-x)2O3 and -Ga2O3 thin film layers are deposited by chemical vapor deposition under a predetermined set of growth conditions).
Miller does not explicitly teach that the thin films are (100) -(AlxGa1-x)2O3 and (100) -Ga2O3 thin film layers.  However, in Figs. 1-4 and ¶¶[0030]-[0073] as well as elsewhere throughout the entire reference Zhao teaches an analogous method for the epitaxial growth of ultra-wide bandgap oxide semiconductors on -Ga2O3 substrates by chemical vapor deposition from metalorganic precursors such as TMGa or TEGa and oxygen.  In ¶[0010] and ¶[0017] Zhao specifically teaches that the ultrawide bandgap oxide semiconductor may be comprised of gallium oxide or aluminum gallium oxide (i.e., Ga2O3 or (AlxGa1-x)2O3) and in ¶[0015], ¶[0033], and claim 6 Zhao specifically teaches that the substrate may be a native (100) Ga2O3 substrate.  Thus, a person of ordinary skill in the art would look to the teachings of Zhao and would readily recognize that the -(AlxGa1-x)2O3 and -Ga2O3 thin film formed in the method of Miller may be epitaxially grown on a -Ga2O3 substrate having a (100) orientation with the motivation for doing so being to benefit from the availability of native -Ga2O3(100) substrates and to produce -(AlxGa1-x)2O3 and -Ga2O3 thin film having the desired bandgap, crystal structure, and strain.  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 15, Miller teaches that the substrate is -Ga2O3 buffer layer (see, e.g., Table II, Fig. 10, and p. 472 which teach that a -Ga2O3 buffer layer is deposited onto the substrate), but does not explicitly teach that the -Ga2O3 buffer layer has a (100) orientation.  However, as noted supra with respect to the rejection of claim 14, in Figs. 1-4 and ¶¶[0030]-[0073] as well as elsewhere throughout the entire reference Zhao teaches an analogous method for the epitaxial growth of ultra-wide bandgap oxide semiconductors on -Ga2O3 substrates by chemical vapor deposition from metalorganic precursors such as TMGa or TEGa and oxygen.  In ¶[0010] and ¶[0017] Zhao specifically teaches that the ultrawide bandgap oxide semiconductor may be comprised of gallium oxide or aluminum gallium oxide (i.e., Ga2O3 or (AlxGa1-x)2O3) and in ¶[0015], ¶[0033], and claim 6 Zhao specifically teaches that the substrate may be a native (100) Ga2O3 substrate.  Thus, a person of ordinary skill in the art would look to the teachings of Zhao and would readily recognize that the -(AlxGa1-x)2O3 and -Ga2O3 thin film formed in the method of Miller may be epitaxially grown on a -Ga2O3 substrate having a (100) orientation with the motivation for doing so being to benefit from the availability of native -Ga2O3(100) substrates and to produce -(AlxGa1-x)2O3 and -Ga2O3 thin film having the desired bandgap, crystal structure, and strain.  
Regarding claim 16, Miller and Zhao teach that the (100) -(AlxGa1-x)2O3 thin layer is a barrier layer and wherein the (100) -Ga2O3 thin film layer is a well layer (see, e.g., Table II, Fig. 10, and p. 472 of Miller which teach that the -(AlxGa1-x)2O3 thin layer is a barrier layer and the -Ga2O3 thin film layer is a well layer; see also ¶[0015], ¶[0033], and claim 6 of Zhao which specifically teach that the substrate may be a native (100) Ga2O3 substrate) .
Regarding claim 17, Miller teaches that the predetermined conditions comprise a vapor atmosphere comprising an aluminum, gallium precursor and/or oxygen precursor, a temperature from about 750 °C to about 1,000 °C, and a pressure from about 1 torr to about 600 torr (see, e.g., the paragraph spanning pp. 467-68 of the Introduction section which teaches that the optimized growth conditions include a substrate temperature of 800 °C, a pressure of 20 Torr, and that Al, Ga, and oxygen precursors are used), but does not explicitly teach that the predetermined conditions comprise a growth rate from about 1 nm/min to about 15 nm/min.  However, in Fig. 1 and Section II at p. 468 Miller teaches that the growth rate is dependent on the growth conditions and is directly proportional to the precursor flow rate and varies from approximately 5 to 10 m/h (i.e., 83.3 to 166.7 nm/min) as the TMGa flow rate is increased from approximately 55 to 110 mol/min.  In this regard a growth rate of 2 to 15 nm/min is equivalent to 0.12 to 0.9 m/h which may be achieved by extrapolating the TMGa flow rate on the horizontal axis in Fig. 1 downwards and to the left to a value which corresponds to the desired growth rate on the vertical axis.  Since the growth rate influences the crystalline quality of the resulting film and determines the amount of time required to achieve a targeted thickness it is considered to be a result-effective variable, i.e., a variable which achieves a recognized result.  See, e.g., In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See also MPEP 2144.05(II)(B).  It therefore would have been within the capabilities of an ordinary artisan to utilize routine experimentation to determine the optimal precursor flow rates and growth condition necessary to produce the desired growth rate, including within the claimed range of 1 to 15 nm/min with the motivation for doing so being to produce a -(AlxGa1-x)2O3 thin film having the desired materials properties and thickness for a given growth duration.
Regarding claim 18, Miller teaches that when both the aluminum and gallium precursor are present, the aluminum precursor comprises trimethylaluminum, triethylaluminium, or a combination thereof and wherein the gallium precursor comprises triethylgallium, trimethylgallium, or a combination thereof (see, e.g., Figs. 9-11 and Section IV at pp. 470-72 which teach the use of metalorganic precursors such as TMAl and TEGa), but does not explicitly teach that a molar flow rate of the aluminum precursor is from about 2 % to about 50 % based on a total molar flow rate of aluminum and gallium precursors.  However, in Figs. 9-11 and Section IV at pp. 470-72 Miller teaches the growth of a -(AlxGa1-x)2O3 thin film with an Al content of from approximately x = 0.11 to 0.21.  Thus, in order to obtain the targeted Al concentration of x = 0.11 to 0.21 (i.e., 11 to 21%) the molar flow rate of the aluminum precursor must be a corresponding percentage of the total flow rate of the aluminum and gallium precursors.  Thus, in order to obtain x = 0.11 to 0.21, a person of ordinary skill in the art would be motivated to utilize a molar flow rate of the aluminum precursor that is in the range of 11 to 21% of the total molar flow rate and would utilize routine experimentation to optimize the flow ratio such that the desired amount of Al in the -(AlxGa1-x)2O3 thin film is obtained.  
Regarding claim 19, Miller and Zhao teach that the (100) -(AlxGa1-x)2O3 thin film comprises a substantially uniform Al composition distribution throughout a thin film thickness (see, e.g., Figs. 9-11 and Section IV at pp. 470-72 which teach exposing the -Ga2O3 substrate to metalorganic precursors such as TMAl and TEGa and oxygen under predetermined growth conditions for the duration of film growth such as 20 Torr pressure, 500 sccm of O2, a fixed temperature of 800 °C, and a fixed ratio of Al and Ga precursor gases which will necessarily produce a thin film having a substantially uniform Al composition throughout the film thickness; alternatively, since the method of Miller and Zhao performs each and every step of the claimed method it must necessarily produce the same results, namely an uniform Al composition throughout the film thickness), and wherein the -(AlxGa1-x)2O3 thin film layer is a single phase (100) film (See, e.g., Figs. 9-11 and Section IV at pp. 470-72 which teach the growth of a strained -(AlxGa1-x)2O3 thin film on the -Ga2O3 substrate which necessarily means that it is a single phase.  Additionally, as noted supra with respect to the rejection of claim 14, in ¶[0010] and ¶[0017] Zhao specifically teaches that the ultrawide bandgap oxide semiconductor may be comprised of aluminum gallium oxide (i.e., (AlxGa1-x)2O3) and in ¶[0015], ¶[0033], and claim 6 Zhao specifically teaches that the substrate may be a native (100) Ga2O3 substrate.  Alternatively, since the combination of Miller and Zhao teach each and every step of the claimed process it must necessarily produce the same results, namely a single phase (100) film.  It is axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages.  Mere recitation of a newly discovered function or property, that is inherently possessed by things in the prior art does not cause a claim drawn to these things to distinguish over the prior art.  Therefore, a single phase (100) film, if not clearly envisaged, would be reasonably expected by the skilled artisan.  See Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984)).
Regarding claim 20, Miller and Zhao do not explicitly teach that the (100) -(AlxGa1-x)2O3 thin film layer exhibits an RMS roughness of from about 0.5 nm to about 15 nm, and wherein the RMS roughness decreases with an increase in x.  However, since the method of Miller and Zhao performs each and every step of the claimed process it must necessarily produce the same results, namely an RMS roughness of 0.5 to 15 nm which decreases with increasing x.  It is axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages.  Mere recitation of a newly discovered function or property, that is inherently possessed by things in the prior art does not cause a claim drawn to these things to distinguish over the prior art.  Therefore, an RMS roughness of 0.5 to 15 nm which decreases with an increase in x, if not clearly envisaged, would be reasonably expected by the skilled artisan.  See Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).  This is further exemplified by Fig. 3 and Section III on homoepitaxial -Ga2O3 thin film growth at pp. 468-470 which shows AFM images of the surface of undoped and doped -Ga2O3 thin films produced by MOCVD using growth rates of 0.5 to 4.0 m/h yields an RMS roughness of 0.28 to 0.42 nm.  Miller further teaches that the surface roughness is influenced by the growth rate with a higher growth rate producing an increase in surface roughness.  In this regard it would have been within the capabilities of an ordinary artisan to utilize routine optimization to determine the optimal growth rate necessary to produce a -(AlxGa1-x)2O3 thin film at the desired throughput while maintaining the RMS surface roughness required for a particular application, including within the claimed range of 0.5 to 15 nm.  
Regarding claim 21, Miller teaches that the (100) -(AlxGa1-x)2O3 thin film layer or (-201) -(AlxGa1-x)2O3 thin film layer comprises one or more impurities comprising carbon present in an amount from about 1015 to about 1019 /cm3 and/or hydrogen (see, e.g., Figs. 9-11 and Section IV at pp. 470-72 which teach the use of metalorganic precursors such as TMAl and TEGa, which both include atomic carbon and hydrogen which will necessarily be incorporated into the deposited -(AlxGa1-x)2O3 film as an impurity even if only by an infinitesimally small amount).  
Regarding claim 22, Miller and Zhao do not explicitly teach doping the (100) -(AlxGa1-x)2O3 thin film or (- 201) -(AlxGa1-x)2O3 thin film with one or more elements selected from Group IV.  However, in Figs. 5-6 and Section III on homoepitaxial -Ga2O3 thin film growth at pp. 468-70 Miller teaches that homoepitaxial -Ga2O3 thin films may be doped with a Group IV element such as Si.  Thus, a person of ordinary skill in the art would be motivated to utilize Si as a dopant in the -(AlxGa1-x)2O3 thin film produced according to the method of Miller and Zhao as part of a process for forming electronic devices thereupon.
Regarding claim 23, Miller and Zhao do not explicitly teach that the one or more elements comprises Si in an amount from about 1014 to less than about 1017/cm3.  However, as noted supra with respect to the rejection of claim 10, in Figs. 5-6 and Section III on homoepitaxial -Ga2O3 thin film growth at pp. 468-70 Miller teaches that homoepitaxial -Ga2O3 thin films may be doped with a Group IV element such as Si and that the dopant concentration is in the range of 1-2×1017 cm-3.  Thus, a person of ordinary skill in the art would be motivated to utilize Si as a dopant at a concentration of 1-2×1017 cm-3 in the -(AlxGa1-x)2O3 thin film produced according to the method of Miller and Zhao as part of a process for forming electronic devices thereupon.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604. The examiner can normally be reached Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714